Name: Commission Regulation (EC) NoÃ 157/2008 of 21 February 2008 determining the aid referred to in Council Regulation (EC) NoÃ 1255/1999 for the private storage of butter
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  processed agricultural produce;  distributive trades
 Date Published: nan

 22.2.2008 EN Official Journal of the European Union L 48/16 COMMISSION REGULATION (EC) No 157/2008 of 21 February 2008 determining the aid referred to in Council Regulation (EC) No 1255/1999 for the private storage of butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) Article 41(2) of Commission Regulation (EC) No 105/2008 of 5 February 2008 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter (2) stipulates that the amount of aid for private storage referred to in Article 6(3) of Regulation (EC) No 1255/1999 is to be fixed each year. (2) The third subparagraph of Article 6(3) of Regulation (EC) No 1255/1999 specifies that the aid shall be fixed in the light of storage costs and the likely trend in prices for fresh butter and butter from stocks. (3) Regarding storage costs, notably the costs for entry and exit of the products concerned, the daily costs for cold storage and the financial costs of storage should be taken into account. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 1. The aid referred to in Article 6(3) of Regulation (EC) No 1255/1999 shall be calculated per tonne of butter for contracts concluded in 2008 on the basis of the following elements:  EUR 15,62 for fixed storage costs,  EUR 0,23 for the costs of cold storage for each day of contractual storage,  an amount per day of contractual storage, calculated on the basis of 90 % of the intervention price for butter in force on the day the contractual storage begins and on the basis of an annual interest rate of 4,25 %. 2. The intervention agency shall register the date of receipt of the applications to conclude a contract as referred to in Article 37(1) of Regulation (EC) No 105/2008 as well as the corresponding quantities. 3. The Member States shall inform the Commission no later than 12 noon (Brussels time) on each Tuesday of the quantities covered during the preceding week by such applications. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1152/2007 (OJ L 258, 4.10.2007, p. 3). (2) OJ L 32, 6.2.2008, p. 3.